Citation Nr: 1401906	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  He is a recipient of the Purple Heart Medal, the Combat Action Ribbon, the Vietnam Service Medal, and the Vietnam Campaign Medal with device.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus had onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, there are current diagnoses of tinnitus as the Veteran has provided competent and credible lay testimony of tinnitus, which was confirmed by 2008 and 2011 VA examinations.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, because the Veteran's service records demonstrate he served in combat in Vietnam as a rifleman, noise exposure is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  Finally, the Veteran has also provided competent testimony that his tinnitus has persisted since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Board finds that his statements asserting tinnitus since service are credible.  Although the 2008 and 2011 VA examiners noted that the Veteran stated his tinnitus began in the 2000s, the Veteran has consistently asserted that he has had tinnitus since service and he disputed the 2008 VA examiner's statement, alleging that the examiner misunderstood him.  .  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Both the 2008 and 2011 VA examiners provided negative nexus opinions.  Because neither opinion considered the Veteran's competent and credible lay assertions, the Board has accorded those opinions no probative value or weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

Thus, there is in-service noise exposure, persistent tinnitus since service, and a current disability.  See Shedden, 381 F.3d at 1167.  Accordingly, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


